Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments filed 4/27/22 have been fully considered and are persuasive. The previous rejection has been withdrawn. Upon further search and consideration all pending claims are now in condition for allowance.

Allowable Subject Matter
Claims 1-5 and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As for claim 1, the prior art fails to teach or disclose an LED lighting device comprising:
a lighting body that is substantially L-shaped and comprises an upright portion connected to a projecting army with an LED assembly therein;
a frame that removably connects to the upright portion of the lighting body, wherein with the frame connected to the upright portion of the light body the frame supports the lighting body and connects the lighting body to the wall to support the light device on the wall;
an electronic circuit board housed in the frame and connected to a buffer battery and to the LED assembly, for converting power to low voltage power and supplying the low voltage power to the LED assembly and to charge the buffer battery
a male/female connector, part of which located in the upright portion and another in the frame, the male/female connector reversibly mechanically and electrically coupling the lighting body to the frame so that, with the lighting body coupled to the frame, the frame supports the lighting body and the electronic circuit board powers the LED assembly when the electronic circuit board produces the low voltage power, with the lighting body uncoupled and separated from the frame, the lighting body functions as a portable emergency light with the buffer battery powering the LED assembly without any external power supply and the upright portion serving as a handle of the light body, and with the lighting body coupled to the frame, the frame supports the lighting body and the buffer battery powers the LED assembly when the electronic circuit board does not produce the low voltage power.
	The closest prior art found was Dyson US 2014/0029248 in view of Dai CN 10609715 and further in view of Dyson US 2021/0254817 (hereafter referred to as Dyson ‘817)
Dyson ‘248 discloses a multifunction LED lighting device comprising: lighting body (12, 40) with  an LED assembly (paragraph 0044); a frame 30 supporting a light body (supports body of 40, 12, see at least Figures 2 and 6);
electrical connection means and mechanical connection means between said frame and said at least a lighting body (jack plug that provides mechanical and electrical connections between body of 40, 12 and base 30, paragraph 0019, 0090 Figures 2 and 6);
 an electronic circuit board supplying power to said LED assembly (paragraph 0026) wherein said lighting body is substantially L-shaped (see Figure 1a) and comprises an upright (vertical support 40, paragraph 0091) 
 a projecting arm  (10, see various figures), where said upright comprises said electrical connection means and said mechanical connection means (paragraph 0019) and said arm comprises said LED assembly (light source 20 within arm comprises LEDs, paragraph 0026); said electrical connection means and said mechanical connection means comprise a connector of male/female type with reversible coupling (jack plug which is reversible that provides mechanical and electrical connections, paragraph 0019, Figure 6; jack plugs are known to fit into female receptacles).
	However, the prior art fails to teach or render obvious a frame that removably connects to the upright portion of the lighting body, a male/female connector, part of the which located in the upright portion and another part in the frame, the connector reversibly mechanically and electrically coupling the lighting body to the frame so that, with the lighting body coupled to the frame, the frame supports the lighting body and the electronic circuit board powers the LED assembly when the electronic circuit board produces the low voltage power with the lighting body uncoupled and separated from the frame, the lighting body functions as a portable emergency light with the buffer battery powering the LED assembly without any external power supply and the upright portion serving as a handle of the light body, and with the lighting body coupled to the frame, the frame supports the lighting body and the buffer battery powers the LED assembly when the electronic circuit board does not produce the low voltage power.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/           Primary Examiner, Art Unit 2875